    Case 1:20-cv-07991-RMB Document 2 Filed 07/08/20 Page 1 of 2 PageID: 17


NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

DONOVAN DAVE DIXON,                  :    CIV. NO. 20-7991 (RMB)
                                     :
                    Petitioner       :
                                     :
       v.                            :           OPINION
                                     :
                                     :
DAVID ORTIZ, and                     :
UNITED STATES OF AMERICA             :
                                     :
                    Respondents      :


BUMB, District Judge

       Petitioner Donovan Dixon, a prisoner confined in the Federal

Correctional Institution in Fort Dix, New Jersey (“FCI Fort Dix”),

filed a request for release from prison under the “Compassionate

Care Act,” alleging he is at risk of death if he contracts COVID-

19.   The   Court   construes     Petitioner’s   filing    as   a   motion   for

compassionate release under 18 U.S.C. § 3582(c))(1)(A), as amended

by the First Step Act. “Section 3582's text requires those motions

to be addressed to the sentencing court[.]” United States v. Raia,

954 F.3d 594, 596 (3d Cir. 2020). This Court, therefore, lacks

jurisdiction. According to the national index of federal court

cases, Petitioner is serving a sentence imposed by the United

States District Court, Eastern District of North Carolina. See

United States v. Dixon, 7:16cr30-D-1 (E.D.N.C.) 1 Pursuant to 28



1   Available at www.pacer.gov.
  Case 1:20-cv-07991-RMB Document 2 Filed 07/08/20 Page 2 of 2 PageID: 18


U.S.C. § 1631, the Court will transfer this matter to Petitioner’s

sentencing court in the Eastern District of North Carolina.



An appropriate Order follows.



Dated: July 7, 2020
                                        s/Renée Marie Bumb
                                        RENÉE MARIE BUMB
                                        United States District Judge




                                    2
